          Case 1:20-cv-03651-ER Document 41 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL WOLFF and VICTORIA WOLFF,

                             Plaintiffs,

             - against -                                               ORDER

DAVID W. GLENN and ANGELA GLENN,                                 20 Civ. 3651 (ER)

                             Defendants,

               - and –

DAVID W. SHIPPER, ESQ., as ESCROWEE,

                              Relief Defendant.



RAMOS, D.J.

        On May 11, 2020, Michael and Victoria Wolff brought this action against David and

Angela Glenn, and David W. Shipper, Esq. as escrowee, for breach of contract and related

claims. Doc. 1. On November 13, Plaintiffs filed a motion to quash a subpoena under seal.

Docs. 39, 40. The Court accepts Plaintiffs’ motion, confirms that it is properly filed under seal,

and sets the following briefing schedule on the motion: Defendants’ opposition is due November

30, 2020 and Plaintiffs’ reply is due December 7, 2020. The Clerk of Court is respectfully

directed to terminate the letter motion, Doc. 39.

       It is SO ORDERED.

Dated: November 13, 2020
       New York, New York

                                                          _______________________
                                                            Edgardo Ramos, U.S.D.J.
